Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to the amendment filed on December 25, 2020. Claims 1-20 are currently pending of which all the claims are currently amended.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5, 7-9, 11-14, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "not necessarily" in claims 1 and 15 are relative terms which renders the claim indefinite.  The terms "not necessarily" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount or level of sameness, similarity, compatibility, connectedness or platform/service relationship would properly constitute the claimed scope. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Adenwala et al (US PGPub No: 2019/0079659) in view of Shibata et al (US PGPub No: 2020/0349836), hereafter referred to as Adenwala and Shibata, respectively.

With regards to claim 1, Adenwala teaches through Shibata, a method for adding a bi-directional communication ability between first and second movable surfaces, comprising: 

providing a first messaging mechanism on the first surface and a second messaging mechanism on the second surface (Adenwala teaches users being able to interact with the GUI using a display device/screen or even the windshield of a heads-up display (HUD); see paragraph 81, Adenwala. Since the display devices are already within the vehicle, for instance the HUD, it is implicit that they are installed); 

wherein the first and second mechanisms are within sight of each other (see Shibata below); 

(Adenwala teaches each user is able to connect with other users, via GUI and display interfaces, such as windshield HUD; see paragraph 81, Adenwala); 

providing a first library of digital symbols in the first messaging mechanism and a second library of digital symbols in the second messaging mechanism (Adenwala teaches users have access to feed containers that can include emojis or symbols or even “heart this”; see paragraph 102, Adenwala); 

wherein the symbols are stored in each messaging mechanism and/or downloadable or accessible from an external data channel (Adenwala supports local and cloud storage; see paragraphs 42 and 110, Adenwala. The feed containers with emojis are stored; see paragraph 102, Adenwala); 

wherein all the symbols are pre-defined and not allowed to be created or modified by end-users (Emojis and “heart this” are selected by the user, it is implicit they are preset; see paragraph 102, Adenwala); 

wherein the first and second mechanisms are not necessarily same, compatible connected, or related to a same platform or service (Adenwala explains how combinations of communication protocols can be implemented (i.e. not necessarily compatible connected); see paragraphs 50 and 55, Adenwala);

selecting a first symbol from the first library; displaying the first symbol on the first display component according to a first set of display parameters; receiving and recognizing the displayed first symbol in the second messaging mechanism (Adenwala teaches users being able to respond to comments with comments or “heart this” or emojis; see paragraph 102, Adenwala); 

selecting a second symbol from the second library according to the recognized first symbol; displaying the second symbol on the second display component according to a second set of display parameters; receiving and recognizing the displayed second symbol in the first messaging mechanism (Other users can also send and receive messages back; see paragraphs 82 and 102, Adenwala).

While Adenwala teaches messaging amongst users within their vehicles using devices that can incorporate heads-up displays, Adenwala does not explicitly cite that the first and second devices are within sight of one another. In the same field of endeavor, Shibata also teaches an approach for inter and extra vehicle communication; see paragraphs 6 and 8, Shibata. In particular, Shibata discloses how each vehicle can use light, such as LEDs, communicate messages to one another (i.e. within sight of one another); see paragraphs 6, 41, 54, and 112, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication. 


With regards to claim 2, Adenwala teaches through Shibata, the method wherein the bi-directional communication is using visible light and each messaging mechanism can display, receive, and recognize the visible light symbol automatically without user interventions (Shibata teaches a car emitting a light message and another car receiving the light message, recognizing it, and convert it using a table to understand the message; see paragraphs 41 and 204, Shibata.  By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication).

With regards to claim 3, Adenwala teaches through Shibata, wherein the symbol selection is through a button panel and/or smartphone app software (see button or knob; see paragraph 143, Adenwala).

With regards to claim 4, Adenwala teaches through Shibata, the method wherein the symbols include text, drawing, image, video, or animation and/or those represented as blockchain-based digital tokens (see sharing images; see paragraph 34, Adenwala).

With regards to claim 5, Adenwala teaches through Shibata, the method the first and second messaging mechanisms include a light sensor for symbol receiving and microprocessor unit for symbol recognizing (Shibata discloses how each vehicle can use light, such as LEDs, communicate messages to one another using light emitting and reception units; see paragraphs 6, 41, 54, and 112, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication).

With regards to claim 6, Adenwala teaches through Shibata, the method wherein the first and second display components display the symbols using an invisible infrared or ultraviolet light signal (Shibata supports different wavelengths of lights to represent different messages; see paragraph 61, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication).

With regards to claim 7, Adenwala teaches through Shibata, the method wherein the first movable surface may install two or more said messaging mechanisms (Shibata teaches each vehicle having two light emitting units, one on the right and one on the left; see paragraph 112, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication).

With regards to claim 9, Adenwala teaches through Shibata, the method wherein the symbols displayed by the two messaging mechanisms on the first movable surface can be received and recognized by the second messaging mechanism on the second movable surface (Shibata teaches each vehicle having two light emitting units, one on the right and one on the left; see paragraph 112, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication).

With regards to claim 10, Adenwala teaches through Shibata, the method wherein the external data channel is a cellular data, Wi-Fi, other wireless connection, removable storage (see cellular or Wi-Fi or other protocols; see paragraph 38, Adenwala).  

With regards to claim 11, Adenwala teaches through Shibata, the method further comprising providing a third messaging mechanism on a third movable surface; wherein an input symbol is received and recognized in the first messaging mechanism on the first movable surface; the same symbol is displayed on the first display component in the first messaging mechanism on the first movable surface and received and recognized in the second messaging mechanism on the second movable surface; the recognized symbol is then displayed on the second display component in the second messaging mechanism on the second movable surface and received and recognized in 8Docket NO: L20-03WT-01NApp NO: 16/824,271 the third messaging mechanism on the third movable surface; the recognized symbol is then displayed on the third display component in the third messaging mechanism on the third movable surface (Adenwala teaches support for two or more vehicles for vehicle to vehicle communications; see paragraphs 38, 82, 102, and 129, Adenwala).  

With regards to claim 12, Adenwala teaches through Shibata, the method wherein the input symbol is the one displayed on the third display component in the third messaging mechanism on the third movable surface (Adenwala teaches support for two or more vehicles for vehicle to vehicle communications; see paragraphs 38, 82, 102, and 129, Adenwala. This includes devices for supporting communication). 

With regards to claim 13, Adenwala teaches through Shibata, the method wherein the symbol displayed on the first display component in the first messaging mechanism on the first movable surface is also received and recognized in the third messaging mechanism on the third movable surface; the symbol displayed on the second display component in the second messaging mechanism on the second movable surface is also received and recognized in the first messaging mechanism on the first movable surface; and the symbol displayed on the third display component in the third messaging mechanism on the third movable surface is also received and recognized in the second messaging mechanism on the second movable surface (Adenwala teaches support for two or more vehicles for vehicle to vehicle communications; see paragraphs 38, 82, 102, and 129, Adenwala. The devices can connect via platoon allowing multiple vehicles to receive messages together).  

With regards to claim 14, Adenwala teaches through Shibata, the method wherein the location of the second movable surface is stationary and the second messaging mechanism on the second movable surface is for either displaying or receiving (Adenwala teaches communicating between vehicles and stationary infrastructure; see paragraph 39, Adenwala).  


With regards to claim 15, Adenwala teaches through Shibata, an apparatus for adding a bi-directional communication ability between a first and second vehicle, comprising: 

a first messaging device installed on or in the first vehicle and a second messaging device installed on or in the second vehicle (Adenwala teaches users being able to interact with the GUI using a display device/screen or even the windshield of a heads-up display (HUD); see paragraph 81, Adenwala. Since the display devices are already within the vehicle, for instance the HUD, it is implicit that they are installed);

wherein the first and second devices are within sight of each other (see Shibata below);  

wherein the first device has a first display panel and the second device has a second display panel (Adenwala teaches each user is able to connect with other users, via GUI and display interfaces, such as windshield HUD; see paragraph 81, Adenwala);

a first library of digital symbols stored in the first device and a second library of digital symbols stored in the second device (Adenwala teaches users have access to feed containers that can include emojis or symbols or even “heart this”; see paragraph 102, Adenwala);

(Adenwala supports local and cloud storage; see paragraphs 42 and 110, Adenwala. The feed containers with emojis are stored; see paragraph 102, Adenwala);

wherein the symbols are pre-defined text, drawing, image, animation, video, and/or those represented as blockchain-based digital tokens and not allowed to be created or modified by end-users (Emojis and “heart this” are selected by the user, it is implicit they are preset; see paragraph 102, Adenwala);  9Docket NO: L20-03WT-01NApp NO: 16/824,271

wherein the first and second devices are not necessarily same, compatible, connected, or related to a same platform or service. an interface of the first device that can be used to select a first symbol from the first library and display the first symbol on the first display panel according to a first set of display parameters (Adenwala explains how combinations of communication protocols can be implemented (i.e. not necessarily compatible connected); see paragraphs 50 and 55, Adenwala);

an interface of the second device that can be used to receive and recognize the displayed first symbol in the second messaging device and select a second symbol from the second library and display the second symbol on the second display panel according to a second set of display parameters (Adenwala teaches users being able to respond to comments with comments or “heart this” or emojis; see paragraph 102, Adenwala);

wherein the second symbol is a response to the first symbol; wherein the display parameters are customizable (Other users can also send and receive messages and comments back (i.e. customizable content); see paragraphs 82 and 102, Adenwala).

While Adenwala teaches messaging amongst users within their vehicles using devices that can incorporate heads-up displays, Adenwala does not explicitly cite that the first and second devices are within sight of one another. In the same field of endeavor, Shibata also teaches an approach for inter and extra vehicle communication; see paragraphs 6 and 8, Shibata. In particular, Shibata discloses how each vehicle can use light, such as LEDs, communicate messages to one another (i.e. within sight of one another); see paragraphs 6, 41, 54, and 112, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication. 



With regards to claim 16, Adenwala teaches through Shibata, an apparatus wherein at least one of the display panels is an LCD dot matrix panel, LED projector, or holographic projector; wherein the user interface is a button, touch screen, or other man-machine interfacing device; wherein at least one of the messaging devices may comprise one or more display panels; wherein the display parameters may be determined by artificial intelligence (A.I.) (Adenwala teaches user interfaces that includes buttons, knobs and touchscreens; see paragraph 143, Adenwala. Adenwala also teaches support for utilizing A.I. and machine learning; see paragraph 17, Adenwala. Shibata teaches the display can be a projector; see paragraphs 184 and 223, Shibata. Shibata discloses how each vehicle can use light, such as LEDs, communicate messages to one another using light emitting and reception units; see paragraphs 6, 41, 54, and 112, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication). 

With regards to claim 17, Adenwala teaches through Shibata, an apparatus wherein the device can be installed on the front windshield, back windshield, side windows, top, or in front of the vehicle; wherein the vehicle may install one or more said devices (Shibata teches attaching devices on the roof, windshield or other parts of the body; see paragraphs 110, 112, 144, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication). 

With regards to claim 18, Adenwala teaches through Shibata, an apparatus wherein the first and the second display panels display the symbols using visible, infrared, or ultraviolet light signal; wherein each messaging device can display, receive, and recognize the symbol automatically without human intervention or using signal modulation methods; wherein the symbol receiving may also use a human eye and symbol recognizing use a human brain (Shibata teaches a car emitting a light message and another car receiving the light message, recognizing it, and convert it using a table to understand the message; see paragraphs 41 and 204, Shibata. Shibata also supports different wavelengths of lights to represent different messages; see paragraph 61, Shibata. By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. Therefore it would have been obvious to one skilled in the art, at the time of filing, to have combined the teachings of Shibata with those of Adenwala to enable inter-vehicle communication).

With regards to claim 19, Adenwala teaches through Shibata, an apparatus wherein the external data channel is a cellular data, Wi-Fi, other wireless connection, removable storage device, or other wired connection; wherein an app software is used for managing the symbols (see cellular or Wi-Fi or other protocols; see paragraph 38, Adenwala).  

With regards to claim 20, Adenwala teaches through Shibata, an apparatus wherein the location of the second surface is stationary and the second device on the second surface is for either displaying or receiving (Adenwala teaches communicating between vehicles and stationary infrastructure; see paragraph 39, Adenwala).  

The obviousness motivation applied to independent claims 1 and 15 are applicable to their respective dependent claims. 


Response to Arguments
The applicant’s arguments filed on December 25, 2020 have been considered but are not deemed fully persuasive. In lieu of the latest claim amendments, a new search was performed and the Shibata prior art has been found and applied within this latest office action. Please note the PCT date qualifies the Shibata reference as prior art. Claims 1-7 and 9-20 are now rejected under this new art rejection.
In response to the latest claim amendments, a new 112 1st paragraph rejection is being issued.  The newly claimed “messaging mechanism” is not supported by the specifications.
Also in response to the latest claim amendments, a new 112 2nd paragraph rejection is being issued. The terms "not necessarily" in claims 1 and 15 are relative terms which renders the claim indefinite. The terms "not necessarily" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount or level of sameness, 
The following are the examiner’s response to the applicant’s arguments. 
The first argument presented by the applicant focuses on the newly amended claim limitation of, “…wherein the first and second mechanisms are not necessarily same, compatible connected, or related to a same platform or service …” Applicant contends that Adenwala does not teach this limitation, the examiner disagrees. First, the limitation is subject to a 112 2nd paragraph rejection. Second, Adenwala explains how combinations of communication protocols can be implemented (i.e. not necessarily compatible connected); see paragraphs 50 and 55, Adenwala.  That is, the vehicles can be using different types of connections yet still communicate. Furthermore, newly introduced Shibata prior art explains that by using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata. As such, the argument is not deemed persuasive. 
Applicant then argues that the limitation of the first and second devices are within sight of one another is not taught. The examiner again disagrees. Shibata discloses how each vehicle can use light, such as LEDs, communicate messages to one another (i.e. within sight of one another); see paragraphs 6, 41, 54, and 112, Shibata.
Applicant next argues that bi-directional communication is not taught. The examiner disagrees. First, in response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, inter and extra vehicle communication; see paragraphs 6 and 8, Shibata.
Applicant finally argues the amended limitations of claim 2. In particular, applicant argues the limitation of bi-directional communication is using light, is not taught. The examiner disagrees. Shibata teaches a car emitting a light message and another car receiving the light message, recognizing it, and convert it using a table to understand the message; see paragraphs 41 and 204, Shibata.  By using displays that are viewable to another vehicle, the communication can be shared without concerns about system compatibilities amongst users, for instance if one of the two vehicles does not have support for wireless communication; see paragraph 6, Shibata.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Wheeler et al (US PGPub No: 2013/0086164)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZIZUL Q CHOUDHURY whose telephone number is (571)272-3909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AZIZUL CHOUDHURY/Primary Examiner, Art Unit 2456